19-24115-rdd          Doc 5    Filed 12/06/19        Entered 12/06/19 12:52:25   Main Document
                                                    Pg 1 of 14


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------x
In re                                                            Chapter 11

        Leon Lowenthal                                           Case no. 19-24115

                                    Debtor.
--------------------------------------------------------x

                   APPLICATION FOR AN ORDER FIXING LAST
           DATE FOR FILING PROOFS OF CLAIM AND CLAIMS PROCEDURE

                 Leon Lowenthal (the "Debtor"), the debtor and debtor-in-possession, as and for

his application for an order of this Court fixing a date certain as the last day for creditors holding

claims against the Debtor's estate to file proofs of claim on account thereof, or be forever barred

from receiving any distribution on account of such claims, respectfully represents:

                 1.       On December 6, 2019, the Debtor filed a petition for relief under the

protective provisions of Chapter 11 of Title 11 of the United States Code, 11 U.S.C. ''101 et

seq. (the "Bankruptcy Code").

                 2.       The Debtor intends to file a Chapter 11 plan and disclosure statement

shortly.

                                    RELIEF REQUESTED HEREIN

                 3.       To be in a position to confirm a plan, the Debtor must know the extent of

the Debtor's liabilities, as claimed by its creditors.

                 4.        Pursuant to Rule 3003(c)(4) of the Federal Rules of Bankruptcy

Procedure, the Debtor respectfully requests an order fixing a date certain as the last day for

creditors holding claims against the Debtor's estate to file proofs of claim on account thereof, or

be forever barred from receiving any distribution for such claims (the "Bar Date").
19-24115-rdd         Doc 5   Filed 12/06/19    Entered 12/06/19 12:52:25         Main Document
                                              Pg 2 of 14


                5.      The Debtor respectfully requests further, an order directing the manner of

notice necessary and appropriate regarding the Bar Date. Annexed hereto for the Court's

consideration is a proposed sample "Notice of Entry of an Order Fixing Last Date for Filing

Proofs of Claim and Claims Procedure", which the Debtor believes provides sufficient notice of

the Bar Date.

                6.      No previous motion for the relief requested has been made to this or any

other court.

                                          CONCLUSION

                WHEREFORE, the Debtor respectfully requests that the Court enter the prefixed

order granting the relief requested herein, together with such other and further relief as is just and

proper.

Dated: New York, New York
       December 6, 2019
                                               BACKENROTH FRANKEL & KRINSKY, LLP
                                               Attorneys for the Debtor
                                               By:    s/Mark Frankel
                                                      800 Third Avenue
                                                      New York, New York 10022
                                                      (212) 593-1100




                                                  2
19-24115-rdd        Doc 5      Filed 12/06/19        Entered 12/06/19 12:52:25     Main Document
                                                    Pg 3 of 14


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
In re                                                        Chapter 11

        Leon Lowenthal                                        Case no. 19-24115

                                    Debtor.
----------------------------------------------------------x

         ORDER ESTABLISHING DEADLINE FOR FILING PROOFS OF
    CLAIM AND APPROVING THE FORM AND MANNER OF NOTICE THEREOF

                 Upon the application of the above-captioned Debtor and Debtor in Possession (the

"Debtor"), for an order, pursuant to Federal Rule of Bankruptcy Procedure ("Bankruptcy Rule")

3003(c)(3), fixing a deadline (the "Bar Date") and establishing procedures for filing proofs of

claim and approving the form and manner of service thereof, and it appearing that the relief

requested is in the best interests of the Debtor, its estate, and creditors and that adequate notice

has been given and that no further notice is necessary; and after due deliberation and good and

sufficient cause appearing therefor, it is hereby

                 ORDERED, that except as otherwise provided herein, all persons and entities,

(including, without limitation, individuals, partnerships, corporations, joint ventures, trusts and

governmental units) that assert a claim, as defined in ' 101(5) of the Bankruptcy Code, against

the Debtor which arose on or prior to the filing of the Chapter 11 petitions on December 6, 2019

(the "Filing Date"), shall file a proof of such claim in writing so that it is received on or before

__________________at 5:00 p.m. Eastern Time; and it is further

                 ORDERED, that notwithstanding any other provision hereof, proofs of claim filed

by governmental units must be filed on or before June 3, 2019 at 5:00 p.m. Eastern Time (the

date that is more than 180 days after the date of the order for relief); and it is further
19-24115-rdd     Doc 5      Filed 12/06/19    Entered 12/06/19 12:52:25         Main Document
                                             Pg 4 of 14


               ORDERED, that the following procedures for the filing of proofs of claim shall

apply:

               (a) Proofs of claim must conform substantially to Official Bankruptcy Form No.

10;

               (b) Attorneys (with full access accounts) and employees of institutional

creditors (with limited access accounts) should file proofs of claim electronically on the Court's

Case Management/Electronic Case File ("CM/ECF") system. Those without accounts to the

CM/ECF system must file their proofs of claim by mailing or delivering the original proof of

claim by hand to the Clerk of the Bankruptcy Court, United States Bankruptcy Court, 300

Quarropas Street, White Plains, NY 10601−5008;

               (c)    Proofs of claim will be deemed filed only when received by the Clerk of the

Bankruptcy Court on or before the Bar Date;

               (d)    Proofs of claim must (i) be signed; (ii) include supporting documentation (if

voluminous, attach a summary) or an explanation as to why documentation is not available; (iii)

be in the English language; and (iv) be denominated in United States currency; and it is further

               ORDERED, that the following persons or entities need not file a proof of claim

on or prior to the Bar Date:

                (a)    Any person or entity that has already filed a proof of claim against the

Debtor with the Clerk of the Bankruptcy Court for the Southern District of New York in a form

substantially similar to Official Bankruptcy Form No. 10;

               (b)     Any person or entity whose claim is listed on the Schedules filed by the

Debtor, provided that (i) the claim is not scheduled as "disputed," "contingent" or "unliquidated";
                                                  2
19-24115-rdd      Doc 5     Filed 12/06/19    Entered 12/06/19 12:52:25          Main Document
                                             Pg 5 of 14


and (ii) the claimant does not disagree with the amount, nature and priority of the claim as set

forth in the Schedules;

               (c)     Any holder of a claim that heretofore has been allowed by order of this

Court;

               (d)     Any person or entity whose claim has been paid in full by the Debtor;

               (e)     Any holder of a claim for which specific deadlines have previously been

fixed by this Court;

               (f)     Any holder of a claim allowable under ' 503(b) and ' 507(a)(2) of the

Bankruptcy Code as an expense of administration; and it is further

               ORDERED, that any person or entity that holds a claim that arises from the

rejection of an executory contract or unexpired lease, as to which the order authorizing such

rejection is dated on or before the date of entry of this Order, must file a proof of claim based on

such rejection on or before the Bar Date, and any person or entity that holds a claim that arises

from the rejection of an executory contract or unexpired lease, as to which an order authorizing

such rejection is dated after the date of entry of this Order, must file a proof of claim on or before

such date as the Court may fix in the applicable order authorizing such rejection; and it is further

               ORDERED, that holders of equity security interests in the Debtor need not file

proofs of interest with respect to the ownership of such equity interests, provided, however, that

if any such holder asserts a claim against the Debtor (including a claim relating to an equity

interest or the purchase or sale of such equity interest), a proof of such claim must be filed on or

prior to the Bar Date pursuant to the procedures set forth in this Order; and it is further


                                                  3
19-24115-rdd       Doc 5    Filed 12/06/19     Entered 12/06/19 12:52:25         Main Document
                                              Pg 6 of 14


                ORDERED, that if the Debtor amends or supplements the Schedules subsequent

to the date hereof, the Debtor shall give notice of any amendment or supplement to the holders of

claims affected thereby, and such holders shall be afforded 30 days from the date of such notice

to file proofs of claim in respect of their claims or be barred from doing so, and shall be given

notice of such deadline; and it is further

                ORDERED, that nothing in this Order shall prejudice the right of the Debtor or

any other party in interest to dispute or assert offsets or defenses to any claim reflected in the

Schedules; and it is further

                ORDERED, that pursuant to Bankruptcy Rule 3003(c)(2), all holders of claims

that fail to comply with this Order by timely filing a proof of claim in appropriate form shall not

be treated as a creditor with respect to such claim for the purposes of voting and distribution; and

it is further

                ORDERED, that a copy of the notice substantially in the form annexed hereto is

approved and shall be deemed adequate and sufficient if served by first-class mail at least 35

days prior to the Bar Date on:

                (a)   the United States trustee;

                (b) counsel to each official committee;

                (c)   all persons or entities that have requested notice of the proceedings in the

chapter 11 case;

                (d) all persons or entities that have filed claims;




                                                   4
19-24115-rdd          Doc 5   Filed 12/06/19     Entered 12/06/19 12:52:25        Main Document
                                                Pg 7 of 14


                (e)     all creditors and other known holders of claims as of the date of this Order,

including all persons or entities listed in the Schedules as holding claims;

                (f)     all parties to executory contracts and unexpired leases of the Debtor;

                (g) all parties to litigation with the Debtor;

                (h) the Internal Revenue Service for the district in which the case is pending

and, if required by Bankruptcy Rule 2002(j), the Securities and Exchange Commission and any

other required governmental units (a list of such agencies is available from the Office of the

Clerk of the Court); and

                (i)     such additional persons and entities as deemed appropriate by the Debtor;

and it is further

                ORDERED, that any person or entity who desires to rely on the Schedules will

have the responsibility for determining that the claim is accurately listed in the Schedules; and it

is further

                ORDERED, that the Debtor is authorized and empowered to take such steps and

perform such acts as may be necessary to implement and effectuate the terms of this Order; and

it is further




                                                    5
19-24115-rdd       Doc 5    Filed 12/06/19    Entered 12/06/19 12:52:25         Main Document
                                             Pg 8 of 14


                 ORDERED, that entry of this Order is without prejudice to the right of the Debtor

to seek a further order of this Court fixing a date by which holders of claims or interests not

subject to the Bar Date established herein must file such proofs of claim or interest or be barred

from doing so.

Dated: New York, New York
       December ____, 2019

                                              ____________________________________
                                              UNITED STATES BANKRUPTCY JUDGE




                                                 6
19-24115-rdd        Doc 5   Filed 12/06/19    Entered 12/06/19 12:52:25          Main Document
                                             Pg 9 of 14


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
In re                                                           Chapter 11
         Leon Lowenthal                                         Case no. 19-24115
                                    Debtor.
----------------------------------------------------------x
             Notice Of Deadline Requiring Filing Of Proofs Of Claim On Or Before
                                             __________________
To All Persons And Entities With Claims Against Leon Lowenthal:

               The United States Bankruptcy Court for the Southern District of New York has

entered an Order establishing __________________ at 5:00 p.m. Eastern Time (the "Bar Date")

as the last date for each person or entity (including individuals, partnerships, corporations, joint

ventures, trusts and governmental units) to file a proof of claim against any of the debtor listed

above (the "Debtor").

               The Bar Date and the procedures set forth below for filing proofs of claim apply

to all claims against the Debtor that arose prior to December 6, 2019, the date on which the

Debtor commenced its case under Chapter 11 of the United States Bankruptcy Code, except for

those holders of the claims listed in Section 4 below that are specifically excluded from the Bar

Date filing requirement.

               1.       WHO MUST FILE A PROOF OF CLAIM

               You MUST file a proof of claim to vote on a Chapter 11 plan filed by the Debtor

or to share in distributions from the Debtor=s bankruptcy estate if you have a claim that arose

prior to December 6, 2019 (the "Filing Date"), and it is not one of the types of claim described in

Section 4 below. Claims based on acts or omissions of the Debtor that occurred before the Filing

Date must be filed on or prior to the Bar Date, even if such claims are not now fixed, liquidated

or certain or did not mature or become fixed, liquidated or certain before the Filing Date.
19-24115-rdd        Doc 5   Filed 12/06/19    Entered 12/06/19 12:52:25        Main Document
                                             Pg 10 of 14




               Under section 101(5) of the Bankruptcy Code and as used in this Notice, the word

"claim" means: (a) a right to payment, whether or not such right is reduced to judgment,

liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal,

equitable, secured, or unsecured; or (b) a right to an equitable remedy for breach of performance

if such breach gives rise to a right to payment, whether or not such right to an equitable remedy

is reduced to judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured or

unsecured.

               2.      WHAT TO FILE

               Your filed proof of claim must conform substantially to Official Form No. 10; a

case-specific proof of claim form accompanies this notice. You may utilize the proof of claim

form provided by the Debtor to file your claim.

               All proof of claim forms must be signed by the claimant or, if the claimant is not

an individual, by an authorized agent of the claimant. It must be written in English and be

denominated in United States currency. You should attach to your completed proof of claim any

documents on which the claim is based (if voluminous, attach a summary) or an explanation as

to why the documents are not available.

               3.      WHEN AND WHERE TO FILE

               Except as provided for herein, all proofs of claim must be filed so as to be

received on or before __________________ at 5:00 p.m. Eastern Time. Attorneys (with full

access accounts) and employees of institutional creditors (with limited access accounts) should
19-24115-rdd        Doc 5   Filed 12/06/19    Entered 12/06/19 12:52:25          Main Document
                                             Pg 11 of 14




file proofs of claim electronically on the Court's Case Management/Electronic Case File

("CM/ECF") system.

               Those without accounts to the CM/ECF system must file their proofs of claim by

mailing or delivering the original proof of claim by hand or overnight courier to the Court at the

following address: 300 Quarropas Street, White Plains, NY 10601−5008.

               Proofs of claim will be deemed filed only when received by the Bankruptcy Court

on or before the Bar Date. Proofs of claim may not be delivered by facsimile, telecopy or

electronic mail transmission. Governmental units may have until June 3, 2019 at 5:00 p.m.

Eastern Time, the date that is more than 180 days after the order for relief, to file proofs of claim.

               4.       WHO NEED NOT FILE A PROOF OF CLAIM

               You do not need to file a proof of claim on or prior to the Bar Date if you are:

               (a)    A person or entity that has already filed a proof of claim against the Debtor

with the Clerk of the Bankruptcy Court for the Southern District of New York in a form

substantially similar to Official Bankruptcy Form No. 10;

               (b) A person or entity whose claim is listed on the Schedules if (i) the claim is

not scheduled as "disputed," "contingent," or "unliquidated" and (ii) you do not disagree with the

amount, nature and priority of the claim as set forth in the Schedules;

               (c)    A holder of a claim that has previously been allowed by order of the Court;

               (d) A holder of a claim that has been paid in full by the Debtor;
19-24115-rdd       Doc 5     Filed 12/06/19    Entered 12/06/19 12:52:25          Main Document
                                              Pg 12 of 14




                 (e)   A holder of a claim for which a specific deadline has previously been fixed

by this Court;

                 (f)   A holder of a claim allowable under ' 503(b) and ' 507(a)(2) of the

Bankruptcy Code as an expense of administration of the Debtor=s estates.

                 If you are a holder of an equity interest in the Debtor, you need not file a proof of

interest with respect to the ownership of such equity interest at this time. However, if you assert

a claim against the Debtor, including a claim relating to such equity interest or the purchase or

sale of such interest, a proof of such claim must be filed on or prior to the Bar Date pursuant to

procedures set forth in this Notice.

                 This Notice is being sent to many persons and entities that have had some

relationship with or have done business with the Debtor but may not have an unpaid claim

against the Debtor. The fact that you have received this Notice does not mean that you have a

claim or that the Debtor or the Court believes that you have a claim against the Debtor.

                 5. EXECUTORY CONTRACTS AND UNEXPIRED LEASES

                 If you have a claim arising out of the rejection of an executory contract or

unexpired lease as to which the order authorizing such rejection is dated on or before

__________, the date of entry of the Bar Order, you must file a proof of claim by the Bar Date.

Any person or entity that has a claim arising from the rejection of an executory contract or

unexpired lease, as to which the order is dated after the date of entry of the Bar Order, you must
19-24115-rdd        Doc 5   Filed 12/06/19    Entered 12/06/19 12:52:25         Main Document
                                             Pg 13 of 14




file a proof of claim with respect to such claim by the date fixed by the Court in the applicable

order authorizing rejection of such contract or lease.

               6.      CONSEQUENCES OF FAILURE TO FILE A PROOF OF CLAIM BY

THE BAR DATE

               ANY HOLDER OF A CLAIM THAT IS NOT EXCEPTED FROM THE

REQUIREMENTS OF THIS ORDER, AS SET FORTH IN SECTION 4 ABOVE, AND THAT

FAILS TO TIMELY FILE A PROOF OF CLAIM IN THE APPROPRIATE FORM WILL BE

BARRED FROM ASSERTING SUCH CLAIM AGAINST THE DEBTOR AND ITS

CHAPTER 11 ESTATE, FROM VOTING ON ANY PLAN OF REORGANIZATION FILED

IN THIS CASE, AND FROM PARTICIPATING IN ANY DISTRIBUTION IN THE

DEBTOR=S CASE ON ACCOUNT OF SUCH CLAIM.

               7.    THE DEBTOR=S SCHEDULES AND ACCESS THERETO

               You may be listed as the holder of a claim against the Debtor in the Debtor=s

Schedules of Assets and Liabilities and/or Schedules of Executory Contracts and Unexpired

Leases (collectively, the "Schedules").

               If you rely on the Debtor=s Schedules, it is your responsibility to determine that

the claim is accurately listed in the Schedules.

               As set forth above, if you agree with the nature, amount and status of your claim

as listed in the Debtor=s Schedules, and if you do not dispute that your claim is only against the

Debtor specified by the Debtor, and if your claim is not described as "disputed," "contingent," or
19-24115-rdd     Doc 5     Filed 12/06/19    Entered 12/06/19 12:52:25          Main Document
                                            Pg 14 of 14




"unliquidated," you need not file a proof of claim. Otherwise, or if you decide to file a proof of

claim, you must do so before the Bar Date in accordance with the procedures set forth in this

Notice.

               Copies of the Debtor=s Schedules are available for inspection on the Court's

Internet Website at http://www.nysb.uscourts.gov. A login and password to the Court's Public

Access to Electronic Court Records ("PACER") are required to access this information and can

be obtained through the PACER Service Center at http://www.pacer.psc.uscourts.gov. Copies of

the Schedules may also be examined between the hours of 9:00 a.m. and 4:30 p.m., Monday

through Friday at the Office of the Clerk of the Bankruptcy Court, 300 Quarropas Street, White

Plains, NY 10601−5008. Copies of the Debtor=s Schedules may also be obtained by written

request to Debtor=s counsel at the address and telephone number set forth below.

               A holder of a possible claim against the Debtor should consult an attorney

regarding any matters not covered by this notice, such as whether the holder should file a proof

of claim.

Dated: New York, New York                            BY ORDER OF THE COURT
       December ___, 2019

Backenroth Frankel & Krinsky, LLP,
800 Third Avenue
New York, New York 10022
(212) 593-1100
Attn: Mark Frankel
